Name: 2009/469/EC: Council Decision of 30 March 2009 on the signature of an Agreement on civil aviation safety between the European Community and Canada
 Type: Decision
 Subject Matter: technology and technical regulations;  consumption;  air and space transport;  European construction;  America;  transport policy;  international affairs
 Date Published: 2009-06-17

 17.6.2009 EN Official Journal of the European Union L 153/10 COUNCIL DECISION of 30 March 2009 on the signature of an Agreement on civil aviation safety between the European Community and Canada (2009/469/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 80(2) and 133(4) in conjunction the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community an Agreement on civil aviation safety with Canada in accordance with the Council Decision of 21 April 2004 authorising the Commission to open negotiations. (2) The Agreement negotiated by the Commission should be signed, subject to its possible conclusion at a later stage. (3) The Member States should take the necessary measures in order to ensure that their bilateral agreements with Canada on the same subject are terminated as of the date of entry into force of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement on civil aviation safety between the European Community and Canada is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Done at Brussels, 30 March 2009. For the Council The President I. LANGER